IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60188
                          Summary Calendar
                         __________________


APOLO ROGELIO FLORES-CASTILLO,

                                       Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                       Respondent.



                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                             A70-001-624
                        - - - - - - - - - -
                          December 1, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the Board of Immigration Appeals'

(BIA) order dismissing appellant's petition for asylum and

withholding of deportation.    He urges that he is entitled to

asylum or, alternatively, the case should be remanded to the BIA

so that he may present his petition with the assistance of

counsel.   He   requests that the court consider additional




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-60188
                                  -2-

evidence which he did not submit during his deportation

proceedings.

     This court's review is limited evidence included in the

administrative record.     Miranda-Lores v. INS, 17 F.3d 84, 85 (5th

Cir. 1994).    We have reviewed that record and the BIA's opinion

and find no error.    8 U.S.C. § 1158(a); Jukic v. INS, 40 F.3d
747, 749 (5th Cir. 1994).     The appellant has failed to

demonstrate that remand is required in this case.     28 U.S.C.

§ 2347(c).     If the appellant wishes to reopen his deportation

proceeding, he should file with the BIA a motion to reopen the

deportation proceedings for the submission of new evidence.

Faddoul v. INS, 37 F.3d 185, 190 (5th Cir. 1994); Pritchett v.

INS, 993 F.2d 80, 83 (5th Cir.), cert. denied, 114 S. Ct. 345

(1993).

     DENIED.